DENY and Opinion Filed August 12, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00684-CV

                        IN RE B.D. AND T.M.D., Relators

          Original Proceeding from the 305th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. JC-20-00439-W

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                       Opinion by Justice Partida-Kipness
      In this original proceeding, relators complain about the trial court’s issuance

of a writ of attachment enforcing the final judgment in the underlying suit affecting

the parent-child relationship. Entitlement to mandamus relief requires relators to

show that the trial court clearly abused its discretion and that they lack an adequate

appellate remedy. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.

2004) (orig. proceeding).

      After reviewing the petition, responses, and the record, we conclude that

relators failed to demonstrate that the trial court clearly abused its discretion.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a).
     We also lift the stay issued by our July 18, 2022 order.



                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE

220684F.P05




                                       –2–